Citation Nr: 1221945	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  06-08 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which in pertinent part, found that the appellant was not eligible for VA death benefits.

In an April 2008 decision, the Board denied the appellant's claim seeking eligibility for VA benefits.  The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand, an April 2009 Order of the Court remanded the claim for readjudication in accordance with the Joint Motion for Remand.

In a January 2010 decision, the Board remanded this matter to ensure that all the evidence submitted by the appellant in support of her claim had been considered by the service department in verifying the decedent's service, pursuant to Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), in which the United States Court of Appeals for the Federal Circuit held that VA's duty to assist in verifying service extends to submitting to the service department evidence such as documents from Philippine military authorities as well as all relevant materials provided by the appellant.

The action specified in the January 2010 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits have not been met.  38 U.S.C.A. §§ 101(2), 107, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.40, 3.341, 3.102, 3.159, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (the VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011). 

The Board notes that with respect to the appellant's claim, the facts in this case are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue here on appeal.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the outcome of the death benefits claim; therefore no VCAA notice is necessary.  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) and Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute and not the evidence is dispositive of the claim"]. 

The Board adds that general due process considerations have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The appellant has been provided ample opportunity to present evidence and argument in support of her claim, and she has in fact done so. She has declined the opportunity to present testimony at a personal hearing. 

Legal Criteria

Title 38 of the United States Code authorizes the Secretary of VA (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits. See 38 U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the conditions under which VA may extend veterans' benefits based upon service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  38 C.F.R. § 3.203(a) (requiring service department documentation of service where available), § 3.203(c) (requiring service department verification of service where documentation is not available). 

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the regulatory requirements, VA shall request verification of service from a service department.  38 C.F.R. § 3.203.  Moreover, a service department determination as to an individual's service shall be binding on VA.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based upon Philippine service unless a United States service department documents or certifies their service.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997). 

Background and Analysis

The appellant claims that she is entitled to VA death benefits on the basis that she is the surviving spouse of an individual who had service with the recognized guerrillas during World War II.  Her spouse died in August 1980.

In July 1958, the RO obtained certification from the service department that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces.

In August 2005, VA received affidavits executed in October 2000 from J.D.T. and C.F. who describe themselves as having served with the appellant's deceased husband during World War II.  The affidavit from J.D.T. provides names of individuals, including J.P.J. and F.N., with whom the appellant's deceased husband served under while with K Company, 3rd Battalion, 63rd Infantry Combat Team, 6MD Recognized Guerilla.  VA also received a February 1989 AGNR 2 (Certification of service from the General Headquarters of the Armed Forces of the Philippines).  

Based upon this information and a negative certification from the NPRC dated in July 1958, the appellant's claim was denied in an administrative denial dated October 2005.

In March 2006, the RO again received a copy of the February 1989 AGNR 2 certification form from the appellant along with the two affidavits.  Based on this information, in February 2006 the RO requested that the service department again attempt to verify the claimed service.  In May 2006 the NPRC replied to the RO's request by providing a copy of the prior July 1958 negative certification.

In the April 2009 Joint Motion for Remand, it was noted that while the Board acknowledged that after the 1958 NPRC report, the appellant submitted a certification from the Republic of the Philippines Department of the National Defense that showed her husband had recognized guerrilla service in the United States Armed Forces, the parties concurred that there was no indication from the record as to whether the NPRC considered the certification from the Republic of the Philippines when it made its 2006 determination.  The Board then remanded the matter in January 2010 so that the relevant evidence received since the negative certification in July 1958 could be forwarded to the service department for the purpose of attempting to verify the service of the appellant's spouse.  

In response, the NPRC certified on March 15, 2010 that the appellant's spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

In this case, the appellant's deceased spouse does not have the requisite qualifying service for purposes of establishing the appellant's eligibility for VA death benefits.  The NPRC, in July 1958 and March 2010 responses, found that there was no evidence that the appellant's spouse served in the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.

The Board acknowledges that the appellant submitted a certification from the Republic of the Philippines Department of the National Defense that shows her husband had recognized guerrilla service in the United States Armed Forces.  In addition, affidavits were submitted by two individuals claiming to have served with the appellant's spouse with the recognized guerillas from 1942-1945.  However, the appellant's own assertions and those of J.D.T. and C.F. and the Philippine Army certification as to the appellant's spouse's particular service fail to meet the requirements of 38 C.F.R. § 3.203(a) because they do not constitute a document from a United States service department.

The United States service department's (i.e., the NPRC's) communications indicating that the decedent did not have qualifying service are binding on VA.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530 (1992).  The service department has determined that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the United States Armed Forces.  Moreover, the certificate that the appellant has submitted does not verify service, as necessary for entitlement to VA benefits.  The Board must therefore find that the appellant's spouse did not have the type of qualifying service, enumerated in 38 C.F.R. § 3.40, that would confer basic eligibility for VA benefits.  Accordingly, the appellant's claim for entitlement to VA death benefits must be denied, due to the absence of legal merit or lack of 

entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to basic eligibility for VA death benefits is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


